THOMPSON, C.J.
William C. Gower (Gower) and Claudia Harris-Gower (Harris-Gower) appeal the denial of their motions to quash service.
We affirm the order denying Harris Gower’s motion to quash service. Substituted service on the Secretary was made pursuant to sections 48.161 and 48.171, Florida Statutes. See Green Manor Construction Co. v. Punta Gorda Ready Mixed Concrete, Inc., 159 So.2d 255 (Fla. 2d DCA 1963), quashed in part on other grounds, 166 So.2d 889 (Fla.1964).
We reverse the order denying Gower’s motion to quash service because by affidavit he made a showing that he was not amenable to service under sections 48.161 and 48.171. It then became the plaintiffs burden to prove the basis for jurisdiction. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989). Because the plaintiff failed to do so, the court erred in denying Gower’s motion to quash service.
AFFIRMED IN PART, REVERSED IN PART.
GRIFFIN, J., and ORFINGER, M„ Senior Judge, concur.